DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10-12, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK et al (US 2016/0219739).
Regarding claim 1, PARK discloses a supporting-terminal-equipped capacitor chip (Fig. 4, all) comprising: a capacitor chip (Fig. 4, 110a’); and a first supporting terminal (Fig. 4, 151) and a second supporting terminal (Fig. 4, 152) that hold the capacitor chip between the first supporting terminal and the second supporting terminal (Fig. 4), the first supporting terminal and the second supporting terminal being electrically conductive ([0091]); wherein the capacitor chip includes: a multilayer body (Fig. 4, 110a’) including a plurality of dielectric layers (Fig. 4, 111a’) and a plurality of inner electrode layers (Fig. 4, 121a’/122a’) alternately layered along a layering direction (Fig. 4, T), a first main surface (Fig. 4, top of 110a’) and a second main surface (Fig. 4, bottom of 110a’) facing each other in the layering direction, a first side surface (Fig. 4, side going into page of 110a’) and a second side surface (Fig. 4, side coming out of page of 110a’) facing each other in a width direction (Fig. 4, in and out of page) orthogonal or substantially orthogonal to the layering direction, and a first end surface (Fig. 4, left end of 110a’) and a second end surface (Fig. 4, right end of 110a’) facing each other in a length direction (Fig. 4, L) orthogonal or substantially orthogonal to both the layering direction and the width direction (Fig. 4); a first outer electrode (Fig. 4, 131a’) extending from the first end surface (Fig. 4, 131a’ on left side) onto a portion of each of the first main surface and the second main surface adjacent to the first end surface (Fig. 4, 131a’ on top and bottom); and a second outer electrode (Fig. 4, 132a’) extending from the second end surface (Fig. 4, 132a’ on right side) onto a portion of each of the first main surface and the second main surface adjacent to the second end surface (Fig. 4, 132a’ on top and bottom); the plurality of inner electrode layers include a first inner electrode layer (Fig. 4, 121a’) connected to the first outer electrode (Fig. 4) and a second inner electrode layer (Fig. 4, 122a’) connected to the second outer electrode (Fig. 4); the first supporting terminal is connected to a first connection portion of the first outer electrode on the first 41main surface (Fig. 4, at 160); the second supporting terminal is connected to a second connection portion of the second outer electrode on the first main surface (Fig. 4, at 160); a portion of the capacitor chip other than the first connection portion and the first supporting terminal are separated from each other (Fig. 4, 151a is separated from 110a’); a portion of the capacitor chip other than the second connection portion and the second supporting terminal are separated from each other (Fig. 4, 152a is separated from 110a’); the first connection portion is located on the first main surface adjacent to the first end surface (Fig. 4); and the second connection portion is located on the first main surface adjacent to the second end surface (Fig. 4).   
Regarding claim 2, PARK discloses a supporting-terminal-equipped capacitor chip (Fig. 6, all) comprising: a capacitor chip (Fig. 6, 110a’’); and a first supporting terminal (Fig. 6, 151) and a second supporting terminal (Fig. 6, 152) that hold the capacitor chip between the first supporting terminal and the second supporting terminal (Fig. 6), the first supporting terminal and the second supporting terminal being electrically conductive ([0091]); wherein the capacitor chip includes: a multilayer body (Fig. 6, 110a’’) including a plurality of dielectric layers (Fig. 6, 111a’’) and a plurality of inner electrode layers (Fig. 6, 121a’’/122a’’) alternately layered along a layering direction (Fig. 6, into and out of page), a first main surface (Fig. 6, side into page 110a’’) and a second main surface (Fig. 6, side out of page 110a’’) facing each other in the layering direction, a first side surface (Fig. 6, top of 110a’’) and a second side surface (Fig. 6, bottom of 110a’’) facing each other in a width direction (Fig. 6, T) orthogonal or substantially orthogonal to the layering direction, and a first end surface (Fig. 6, left end of 110a’’) and a second end surface (Fig. 6, right end of 110a’’) facing each other in a length direction (Fig. 6, L) orthogonal or substantially orthogonal to both the layering direction and the width direction (Fig. 6); a first outer electrode (Fig. 6, 131a’’) extending from the first end surface (Fig. 6, 131a’’ on left side) onto a portion of each of the first main surface and the second main surface adjacent to the first end surface (Fig. 6, 131a’’ on top and bottom); and a second outer electrode (Fig. 6, 132a’’) extending from the second end surface (Fig. 6, 132a’’ on right side) onto a portion of each of the first main surface and the second main surface adjacent to the second end surface (Fig. 6, 132a’’ on top and bottom); the plurality of inner electrode layers include a first inner electrode layer (Fig. 6, 121a’’) connected to the first outer electrode (Fig. 6) and a second inner electrode layer (Fig. 6, 122a’’) connected to the second outer electrode (Fig. 6);  the first supporting terminal is connected to a first connection portion of the first outer electrode on the first side surface (Fig. 6, at 160); the second supporting terminal is connected to a second connection portion of the second outer electrode on the first side surface (Fig. 6, at 160); a portion of the capacitor chip other than the first connection portion and the first supporting terminal are separated from each other; a portion of the capacitor chip other than the first connection portion and the first supporting terminal are separated from each other (Fig. 6, 151a is separated from 110a’); a portion of the capacitor chip other than the second connection portion and the second supporting terminal are separated from each other (Fig. 6, 152a is separated from 110a’); the first connection portion is located on the first main surface adjacent to the first end surface (Fig. 6); and the second connection portion is located on the first main surface adjacent to the second end surface (Fig. 6).  
Regarding claim 3, PARK further discloses that the multilayer body includes an inner layer portion (Fig. 5, where 121’/122’ overlap) having a capacitance with facing portions of the first inner electrode layer and the second inner electrode layer being layered in the layering direction (Fig. 5), a first end margin portion (Fig. 4, where 121a’ is on left side and 122a’ Is not)  located on a first end surface side of the inner layer portion in the length direction (Fig. 4), and a second end margin portion (Fig. 4, where 122a’ is an d121a’ is not on right side) located on a second end surface side of the inner layer portion in the length direction (Fig. 4); at least a portion of the first connection portion overlies the first end margin portion when viewed in the layering direction (Fig. 4, 151b is above left end of 110a’); and at least a portion of the second connection portion overlies the second end margin portion when viewed in the layering direction (Fig. 4, 152b is above right end of 110a’).  
Regarding claim 4, PARK further discloses that the multilayer body includes an inner layer portion having a capacitance with facing portions of the first inner electrode layer and the second inner electrode layer being layered in the layering direction (Fig. 7, area where 121’’ and 122’’ overlap), a first outer layer portion (Fig. 7, 111’’ on back left side) located on a first main surface side of the inner layer portion in the layering direction (Fig. 7), and a second outer layer portion (Fig. 7, front right 111’’) located on a second main surface side of the inner layer portion in the layering direction (Fig. 7); at least a portion of the first connection portion overlies at least one of the first outer layer portion and the second outer layer portion when viewed in the width direction (Fig. 6, 151b is above at least some of front and back portions of 110a’’); and at least a portion of the second connection portion overlies at least one of the first outer layer portion and the second outer layer portion when viewed in the width direction (Fig. 6, 152b is above at least some of front and back portions of 110a’’).  
Regarding claim 5, PARK further discloses that the first supporting terminal includes: a first supporting portion (Fig. 4, 151a) connected to the first connection portion (Fig. 4, 151b); a first terminal portion (Fig. 4, 151c) connected to a substrate (Fig. 13, 210) on which the capacitor chip is mounted (Fig. 13); and a first linking portion (Fig. 4, bend at 151a and 151c) that links the first supporting portion to the first terminal portion (Fig. 4); the second supporting terminal includes: a second supporting portion (Fig. 4, 152a) connected to the second connection portion (Fig. 4, 152b); a second terminal portion (Fig. 4, 152c) connected to the substrate (Fig. 13) on which the capacitor chip is mounted; and a second linking portion (Fig. 4, bend at 152a and 152c) that links the second supporting portion to the second terminal portion (Fig. 4).  
Regarding claim 6, PARK further discloses that the first supporting portion and the first terminal portion face each other with a space being interposed between the first supporting portion and the first terminal portion (Fig. 4); and the second supporting portion and the second terminal portion face each other with a space being interposed between the second supporting portion and the second terminal portion (Fig. 4).  
Regarding claim 7, PARK further discloses that each of the first supporting terminal and the second supporting terminal is defined by one bent metal thin plate (Fig. 4, bent at corners).  
Regarding claim 10, PARK further discloses that the first supporting terminal includes: a first supporting portion (Fig. 6, 151a) connected to the first connection portion (Fig. 6, 151b); a first terminal portion (Fig. 6, 151c) connected to a substrate (Fig. 13, 210) on which the capacitor chip is mounted (Fig. 13); and a first linking portion (Fig. 6, bent portion between 151a and 151c) that links the first supporting portion to the first terminal portion (Fig. 6); the second supporting terminal includes: a second supporting portion (Fig. 6, 152a) connected to the second connection portion (Fig. 6, 152b); a second terminal portion (Fig. 6, 152c) connected to the substrate on which the capacitor chip is mounted (Fig. 13); and a second linking portion (Fig. 6, bent portion between 152a/152c) that links the second supporting portion to the second terminal portion (Fig. 6).  
Regarding claim 11, PARK further discloses that the first supporting portion and the first terminal portion face each other with a space being interposed between the first supporting portion and the first terminal portion (Fig. 6); and 46the second supporting portion and the second terminal portion face each other with a space being interposed between the second supporting portion and the second terminal portion (Fig. 6).  
Regarding claim 12, PARK further discloses that each of the first supporting terminal and the second supporting terminal is defined by one bent metal thin plate (Fig. 6, bent at corners).  
Regarding claim 15, PARK further discloses that each of the first and second supporting terminals has a C shape or a substantially C shape (Fig. 6).  
Regarding claim 16, PARK further discloses that each of the first and second supporting terminals has a C shape or a substantially C shape (Fig. 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2016/0219739) in view of PARK et al (US 2016/0126015) [“PARK 015”].
Regarding claim 8, PARK fails to teach the claim limitations. 
PARK 015 teaches that each of the first supporting terminal (Fig. 6, 161) and the second supporting terminal (Fig. 6, 162) is defined by one winding (Fig. 6, 161/162 are considered windings as they have wound turns).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK 730 to the invention of PARK, in order to reduce the acoustic noise of the device (PARK 015 [0013]).
Regarding claim 9, PARK, as modified by PARK 015, further teach that each of the first linking portion and the second linking portion is defined by a portion of the winding with one or more turns (PARK 015; Fig. 6, 161/162 have more than one turns).  
Regarding claim 13, PARK fails to teach the claim limitations. 
PARK 015 teaches that each of the first supporting terminal (Fig. 6, 161) and the second supporting terminal (Fig. 6, 162) is defined by one winding (Fig. 6, 161/162 are considered windings as they have wound turns).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK 730 to the invention of PARK, in order to reduce the acoustic noise of the device (PARK 015 [0013]).
Regarding claim 14, PARK, as modified by PARK 015, further teach that each of the first linking portion and the second linking portion is defined by a portion of the winding with one or more turns (PARK 015; Fig. 6, 161/162 have more than one turns).  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2016/0219739) in view of PARK et al (US 2016/0086734) [“PARK 734”].
Regarding claim 17, PARK fails to teach the claim limitations. 
PARK 734 teaches that each of the first and second supporting terminals has an L or substantially L shape (Fig. 8, 141/142 have “L” Shapes).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK 734 to the invention of PARK, in order to reduce the acoustic noise of the device (PARK 734 [0012]).
Regarding claim 18, PARK fails to teach the claim limitations. 
PARK 734 teaches that each of the first and second supporting terminals has an L or substantially L shape (Fig. 8, 141/142 have “L” Shapes).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK 734 to the invention of PARK, in order to reduce the acoustic noise of the device (PARK 734 [0012]).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (US 2016/0219739) in view of PARK et al (US 2016/0086730) [“PARK 730”].
Regarding claim 19, PARK fails to fully teach that each of the first and second supporting terminals has an S shape or a substantially S shape.  
PARK 730 teaches that each of the first and second supporting terminals has an S shape or a substantially S shape (Fig. 6, 141/142 are “s” Shaped).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK 730 to the invention of PARK, in order to reduce the acoustic noise of the device (PARK 730 [0013]).
Regarding claim 20, PARK fails to fully teach that each of the first and second supporting terminals has an S shape or a substantially S shape.  
PARK 730 teaches that each of the first and second supporting terminals has an S shape or a substantially S shape (Fig. 6, 141/142 are “s” Shaped).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK 730 to the invention of PARK, in order to reduce the acoustic noise of the device (PARK 730 [0013]).

Additional Relevant Prior Art:
Togashi et al (US 2004/0183147) teaches relevant art in Fig. 6-14.
Togashi et al (US 2010/0188798) teaches relevant art in Fig. 1-11.
MUROWAKI et al (US 2014/0240081) teaches relevant art in Fig. 3-4.
PARK et al (US 2015/0014038) teaches relevant art in Fig. 3-8.
PARK et al (US 2017/0164479) teaches relevant art in Fig. 1-4.
CHOI (US 2018/0122578) teaches relevant art in Fig. 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848